DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is in response to arguments and amendments entered on March 16, 2022 for the patent application 16/529,084 originally filed on August 1, 2019. Claims 1, 12, and 18 are amended. Claims 9-11, 19, and 20 are canceled. Claims 1-8 and 12-18 remain pending. The first office action of January 13, 2022 is fully incorporated by reference into this office action.

Information Disclosure Statement
The Information Disclosure Statement filed on March 16, 2022 has been considered. An initialed copy of the Form 1449 is enclosed herewith.

Response to Amendment
Applicant’s amendments to the claims have been noted by the Examiner.
Applicant’s amendments to the claims are sufficient to overcome the outstanding 35 USC 101 rejection. Therefore, the 35 USC 101 rejection of the claims is withdrawn.
Applicant’s amendments to the claims are also sufficient to overcome the outstanding prior art rejections under 35 USC 103. However, new prior art rejections are made herein, as set forth below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-8 and 12-18 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (hereinafter “Park,” US 2014/0272817), Kelson (US 2015/0269856), and Cha et al. (hereinafter “Cha,” US 2019/0261459).
Regarding claim 1 (Currently Amended), Park discloses a method of directing an instructional demonstration at a remote device, the method comprising: 
transmitting a recipe data packet configured to initiate a user-guided presentation of a plurality of sequenced recipe panels at the remote device (Park Fig. 4, showing “Key Steps,” which are a plurality of sequenced recipe panels at the remote device; also Park [0057-0058], “the recipe GUI 400 presents a timing of the recipe (e.g., 1 hour) for making the recipe, the tools needed for the recipe, the techniques for the recipe (e.g., pan fry lamb), the list of ingredients for the recipe, and the actions needed for the recipe (e.g., step-by-step instructions)… the user can view content that includes each step of the cooking process (e.g., steps 1-4).”); 
transmitting a video signal configured to initiate a real-time video feed at the remote device in tandem with the user-guided presentation (Park [0023], “If the consumer selects to cook with one or more individuals, the platform device initiates a connection with the individual. For example, the platform initiates a videoconference with the one or more individuals.”; Park [0060], “the guided assistance GUI 600 presents a video of a chef that gives instructions in sync with the flow of the cooking instructions. In some embodiments, the user can control the flow of the cooking instructions. For example, the user can stop, start, go into details, go backwards, or go forward in the content of the cooking process to review a particular step more carefully. In such example, the guided assistance GUI 600 can adjust the video to play in accordance with the user's selection to stop, start, go backwards, forwards, etc. In some embodiments, the instructor associated with the recipe (e.g., chef) can be in a videoconference with the user to instruct the user at each step.”).
Park does not explicitly teach every limitation of receiving a user-progress signal from the remote device, the user-progress signal corresponding to a currently-displayed recipe panel of the plurality of sequenced recipe panels at the remote device; and presenting a panel marker at an instructor device spaced apart from the remote device, the panel marker indicating the currently-displayed recipe panel at the remote device.
However, Kelson discloses receiving a user-progress signal from the remote device, the user-progress signal corresponding to a currently-displayed recipe panel of the plurality of sequenced recipe panels at the remote device; and presenting a panel marker at an instructor device spaced apart from the remote device, the panel marker indicating the currently-displayed recipe panel at the remote device (Kelson Fig. 2, showing presenting screens from the remote devices on an instructor device indicating currently displayed screens at the remote devices; also Kelson Abstract, “displaying, within a first instructor interface, visual representations of a plurality of the student computer interfaces. The visual representations can depict views of the plurality of the student computer interfaces as seen by the students within the students' respective student computer interfaces. The method can also include updating at least a portion of the visual representations to include a visual depiction of student-driven manipulations applied to the respective student computer interfaces.”).
Kelson is analogous to Park, as both are drawn to the art of education devices. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the method as taught by Park, to include receiving a user-progress signal from the remote device, the user-progress signal corresponding to a currently-displayed recipe panel of the plurality of sequenced recipe panels at the remote device; and presenting a panel marker at an instructor device spaced apart from the remote device, the panel marker indicating the currently-displayed recipe panel at the remote device, as taught by Kelson, so that an instructor is able to visually inspect the actions of each student, as the student is taking the action (Kelson [0021]). Doing so is a predictable solution that one of ordinary skill in the art could have pursued with a reasonable expectation of success.
Park does not teach every limitation of wherein the remote device comprises an interactive engagement assembly mounted above a cooking appliance comprising a cooktop surface comprising one or more heating elements, the interactive engagement assembly comprising a camera assembly positioned above the cooking appliance, and an image monitor positioned above the cooktop surface and directed at an area forward from the one or more heating elements.
While Park does disclose a cooking appliance with heating elements connected to the system that can monitor and control aspects of the cooking process (Park [0019], “The platform can be in communication with one or more electronic kitchen appliances to allow control of the appliances via the platform. As used herein, an "electronic kitchen appliance" refers to any electronic cooking device capable of carrying out a cooking-related tasks via controls by a remote device (e.g., the platform) over a communication network (e.g., Bluetooth, Internet, WAN, LAN, etc.). A consumer or an operator of the platform can use the platform to manage settings and monitor status of the kitchen appliance during a cooking process. An example kitchen appliance is a web-enabled oven that allows a consumer to control, via the platform, various oven features, such as the temperature or the start/stop time. In such example, the consumer can use the platform to configure the oven's settings to cook according to information extracted from a recipe, such as cook at 300 degrees for 40 minutes and turn off automatically at the end of 40 minutes. Another example is a digital scale connected to the platform that allows for more precise measurement of ingredients for better controlled cooking.”), Park does not explicitly disclose details regarding the interactive engagement assembly.
However, Cha discloses wherein the remote device comprises an interactive engagement assembly mounted above a cooking appliance comprising a cooktop surface comprising one or more heating elements, the interactive engagement assembly comprising a camera assembly positioned above the cooking appliance, and an image monitor positioned above the cooktop surface and directed at an area forward from the one or more heating elements (Cha Fig. 1, showing an interactive engagement assembly with cameras mounted above a cooktop surface; see also Cha [0061-0062], “the display device 200 can be implemented as various electronic devices having a display such as a smart phone, a tablet, a PC, a notebook, and the like… the display device 200 may perform communication to transceive various data,” the image monitor may be a smart phone, tablet, or computer display, and which may be directed at an area forward of the heating elements).
Cha is analogous to Park, as both are drawn to the art of cooking systems. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the method as taught by Park, to include wherein the remote device comprises an interactive engagement assembly mounted above a cooking appliance comprising a cooktop surface comprising one or more heating elements, the interactive engagement assembly comprising a camera assembly positioned above the cooking appliance, and an image monitor positioned above the cooktop surface and directed at an area forward from the one or more heating elements, as taught by Cha, so that the cooktop may be viewed remotely (Cha [0154]). Doing so is a predictable solution that one of ordinary skill in the art could have pursued with a reasonable expectation of success.
Regarding claim 2 (Original), and substantially similar limitations in claim 13 (Original), Park, Kelson, and Cha discloses that the currently-displayed recipe panel comprises preset legible text relating to the instructional demonstration (Park Fig. 4, showing selected step 2 with preset legible text “Pan Fry the Lamb”).
Regarding claim 3 (Original), and substantially similar limitations in claim 14 (Original), Park, Kelson, and Cha discloses that the currently-displayed recipe panel comprises a preset static image relating to the instructional demonstration (Park Fig. 4, showing selected step 2 with image depicting “Pan Fry the Lamb”).
Regarding claim 4 (Original), and substantially similar limitations in claim 15 (Original), Park, Kelson, and Cha discloses that the currently-displayed recipe panel comprises a preset dynamic video (Park Fig. 6 and corresponding [0060], “the guided assistance GUI 600 presents a video of a chef that gives instructions in sync with the flow of the cooking instructions.”).
Regarding claim 5 (Original), and substantially similar limitations in claim 16 (Original), Park, Kelson, and Cha discloses receiving a communication-approval signal from the remote device prior to receiving the user-progress signal, the communication-approval signal granting a two-way signal exchange between the instructor device and the remote device (Park [0062], “If the consumer selects to cook with one or more individuals, the platform initiates a videoconference with the one or more individuals. The platform device can request contact information of those individuals from the consumer. In some instances, the platform device prompts the consumer to submit an identifier associated with the one or more individuals”).
Regarding claim 6 (Original), Park, Kelson, and Cha discloses transmitting an instructor-progress signal configured to initiate presentation of an instructor progress marker at the remote device (Park [0060], “the guided assistance GUI 600 presents a video of a chef that gives instructions in sync with the flow of the cooking instructions… the instructor associated with the recipe (e.g., chef) can be in a videoconference with the user to instruct the user at each step.”).
Regarding claim 7 (Original), and substantially similar limitations in claim 12 (Currently Amended), Park does not explicitly teach every limitation of that the remote device is a first remote device, and wherein the method further comprises: transmitting the recipe data packet configured to initiate the user-guided presentation of the plurality of sequenced recipe panels at a second remote device spaced apart from the instructor device and the first remote device; transmitting the video signal configured to initiate the real-time video feed at the second remote device in tandem with the user-guided presentation; receiving a second user-progress signal from the second remote device, the second user-progress signal corresponding to a currently-displayed recipe panel of the plurality of sequenced recipe panels at the second remote device; and presenting a second panel marker at the instructor device, the second panel marker indicating the currently-displayed recipe panel at the second remote device.
However, Kelson discloses that the remote device is a first remote device, and wherein the method further comprises: transmitting the recipe data packet configured to initiate the user-guided presentation of the plurality of sequenced recipe panels at a second remote device spaced apart from the instructor device and the first remote device; transmitting the video signal configured to initiate the real-time video feed at the second remote device in tandem with the user-guided presentation; receiving a second user-progress signal from the second remote device, the second user-progress signal corresponding to a currently-displayed recipe panel of the plurality of sequenced recipe panels at the second remote device; and presenting a second panel marker at the instructor device, the second panel marker indicating the currently-displayed recipe panel at the second remote device (Kelson Fig. 2, showing presenting screens from the remote devices on an instructor device indicating currently displayed screens at the remote devices; also Kelson Abstract, “displaying, within a first instructor interface, visual representations of a plurality of the student computer interfaces. The visual representations can depict views of the plurality of the student computer interfaces as seen by the students within the students' respective student computer interfaces. The method can also include updating at least a portion of the visual representations to include a visual depiction of student-driven manipulations applied to the respective student computer interfaces,” the instructor may see visual representations of a plurality of student computer interfaces).
Kelson is analogous to Park, as both are drawn to the art of education devices. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the method as taught by Park, to include that the remote device is a first remote device, and wherein the method further comprises: transmitting the recipe data packet configured to initiate the user-guided presentation of the plurality of sequenced recipe panels at a second remote device spaced apart from the instructor device and the first remote device; transmitting the video signal configured to initiate the real-time video feed at the second remote device in tandem with the user-guided presentation; receiving a second user-progress signal from the second remote device, the second user-progress signal corresponding to a currently-displayed recipe panel of the plurality of sequenced recipe panels at the second remote device; and presenting a second panel marker at the instructor device, the second panel marker indicating the currently-displayed recipe panel at the second remote device, as taught by Kelson, so that an instructor is able to visually inspect the actions of each student, as the student is taking the action (Kelson [0021]). Doing so is a predictable solution that one of ordinary skill in the art could have pursued with a reasonable expectation of success.
Regarding claim 8 (Original), and substantially similar limitations in claim 17 (Original), Park, Kelson, and Cha discloses that the currently-displayed recipe panel is transmitted in response to a panel selection signal manually prompted by a user at the remote device (Park Fig. 4 and [0058], “the user presses play to play the content and each step of the content is displayed only for the appropriate passage of time for that step, such that the user is able to follow the instructions in real time. At any step of the cooking process, the user can select to view details of the step. For example, the user can select to learn about a technique associated with a step (e.g., how to pan fry lamb).”).
Regarding claim 18 (Currently Amended), Park, Kelson, and Cha discloses that the second remote device comprises a mobile user device (Park [0033], “the content delivery system 110, in full or in part, can reside on a mobile device”).

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephen Alvesteffer whose telephone number is (571)272-8680. The examiner can normally be reached M-F 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vasat can be reached on 571-270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SA/               Examiner, Art Unit 3715                                                                                                                                                                                        

/Robert P Bullington, Esq./               Primary Examiner, Art Unit 3715